DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 03 December 2020.
The amendment filed 03 December 2020 does not place the application in condition for allowance.
Status of Claims
Claims 1, 3-4, 7, and 10-13 were amended in the amendment filed 03 December 2020.
Claims 14-18 are withdrawn from consideration.
Claims 1-13 are pending before the Office and currently examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  “of the plurality” is repeated in line 11. There should be a single recitation of the words “of the plurality” following the words “two or more”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “electrically conductive pathways electrically coupled” in line 12 should recite “electrically conductive pathways are electrically coupled”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “the back cover” in line 2 should recite “the back glass cover”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites the limitation of “an area of the first region being greater than a total area of surfaces of the two or more electrically conductive pathways facing the back glass cover” (lines 12-14). The limitation appears to recite the surface area (i.e. “total area of surfaces”) in relation to a regions planar area, however, there is no support for this relationship of the first region relative to a surface area of the electrically conductive pathways. Thus, the limitation constitutes new matter.
Claims 2-6 are rejected as being dependent upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface” in lines 16 and 17. It is unclear to which of the aforementioned surfaces the limitation refers. Clarification is required. For purposes of examination, the Examiner will interpret the limitation as referring to “the surface of the back glass cover”.
Claim 1 recites the limitation “an area of the first region being greater than a total area of surfaces of the two or more electrically conductive pathways facing the back glass cover” in lines 12-14. The recitation of “a total area of surfaces” is unclear if this refers to all exposed areas, i.e. a surface area, or only one planar face of each conductive pathway defining an area. Clarification is required.
Claims 2-6 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 8 recites the limitation "the second region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “it” in line 2; it is unclear to which of the aforementioned elements the recitation of “it” refers. Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer (US 2011/0197953 A1; hereinafter “Pfeuffer”) in view of Von Moltke et al. (US 2011/0192826 A1; hereinafter “Von Moltke”).
Regarding claim 1, Pfeuffer teaches a photovoltaic tile (abstract, Fig. 6), comprising: 
a front glass cover (front glass 22; ¶ 0083); 
a back glass cover (back glass 31; ¶ 0083); 

a pre-laid circuit (current paths 28, 29; ¶ 0084) comprising a plurality of electrically conductive pathways in direct contact with the back glass cover and electrically coupled to one or more of the plurality of electrodes (Fig. 6 and ¶ 0084), wherein two or more of the plurality of electrically conductive pathways electrically extend across a first region of a surface of the back glass cover (see first region defined as areas of conductive pathways 28, 29 in Fig. 6; ¶ 0084); and 
a second encapsulant layer positioned between the back glass cover and the plurality of photovoltaic structures (insulating film 26; ¶ 0084).
Pfeuffer teaches that PVB and insulating films are placed between the glass panels (22, 31) for insulating and connecting the panels (¶ 0084), but is silent to the second encapsulant layer extending across a second region of the surface and leaving the first region of the surface free of the second encapsulant layer. 
Von Moltke teaches photovoltaic assemblies (abstract, Fig. 5). Von Moltke teaches two encapsulant layers (5, 3) are placed between the solar cells (4) and the front and rear covers (6, 2, respectively; ¶ 0024). Von Moltke teaches the encapsulant layer between the solar cells and the rear plate (i.e. first encapsulant 3) is pre-patterned and placed around the defined electrical pattern (i.e. 10c/7/12, 11/7/13 in Fig. 5; ¶¶ 046, 0050-0055). Von Moltke teaches this configuration and method requires less energy to form the module and makes a more robust 
The devices of Pfeuffer and Von Moltke are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pfeuffer and include an encapsulant between the front glass cover and the photovoltaic cells as suggested by Pfeuffer and taught above by Von Moltke because the combination of prior art elements according to known methods to yield the predictable result of a solar cell device supports a prima facie obviousness determination (see MPEP 2143 I. A.). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second encapsulant between the photovoltaic cells and the back glass cover around the electrical connections between the two, in order to form the device with less energy and to overcome issues of electrical connection formation, as taught above by Von Moltke. Furthermore, it would have been obvious to one of ordinary skill in the art to form the second encapsulant around the electrical connections between the photovoltaic cells and the back glass cover panel because the simple substitution of one known element for another, in the instant case an encapsulant layer for a patterned encapsulant layer that surrounds electrical connections in a solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success (see MPEP 2143 I. B.). The modification would necessarily result in an area of the first region being greater than a total area of surfaces of the two or more electrically conductive pathways facing the back glass cover, as the first region would correspond to the portion of the second encapsulant layer 
The Examiner notes the limitations wherein the photovoltaic tile is a “roof tile" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, the device of modified Pfeuffer teaches all positively recited limitations and is capable of being placed on a roof, absent a showing to the contrary. Thus the limitation is considered met.
Regarding claim 3, modified Pfeuffer further teaches the plurality of electrically conductive pathways are metallic strips that are attached to the back glass cover or traces deposited on the back glass cover (Pfeuffer ¶ 0084). 
Regarding claim 4, modified Pfeuffer teaches the device of claim 3, and further teaches the second encapsulant layer defines an opening making up at least a portion of the first region, the opening having a shape that matches a shape of one of the two or more electrically conductive pathways (see modification with Von Moltke above to be around the conductive parts, i.e. having a shape matching the shape of the conductive pathways 28, 29 in Pfeuffer Fig. 6).

Regarding claim 6, modified Pfeuffer further teaches the second region includes a central portion of the surface of the back glass cover (see encapsulant layer of modification and Pfeuffer Fig. 6).  
Claims 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer in view of Hanoka (US 2011/0011444 A1; hereinafter “Hanoka”) and Sherman et al. (US 2012/0291848 A1; hereinafter “Sherman”).
Regarding claim 7, Pfeuffer teaches a photovoltaic tile module (abstract, Fig. 6), comprising: 
a photovoltaic tile (see Fig. 6) that comprises: 
a front glass cover (front glass 22; ¶ 0083); 
a back glass cover (back glass 31; ¶ 0083); 
a plurality of photovoltaic structures positioned between the front and back glass covers (thin film solar cells 23; ¶ 0083), the plurality of photovoltaic structures comprising a plurality of electrodes (see e.g. current collecting paths 24, 25; ¶ 0083); 
a pre-laid circuit (current paths 28, 29; ¶ 0084) comprising a plurality of electrically conductive pathways in direct contact with the back glass cover (¶ 0084), wherein two or more 
a second encapsulant layer positioned between the back glass cover and the plurality of photovoltaic structures (insulating film 26; ¶0084), the second encapsulant layer shaped so that it insulates a first portion of the prelaid circuit from the plurality of photovoltaic structures (see sheet shape of 26 in Fig. 6 insulating the cells 23 from the circuit 28, 29) and leaves a second portion of the prelaid circuit, which includes the two or more electrically conductive pathways, uninsulated from at least a portion of the plurality of photovoltaic structures (see holes 27 for the current paths 28, 29 to connect to electrode 24, 25 and thus uninsulated in Fig. 6; ¶ 0084).
Pfeuffer teaches that PVB and insulating films are placed between the glass panels (22, 31) for insulating and connecting the panels (¶ 0084). Furthermore, Hanoka teaches a first encapsulant layer (104) positioned between the front glass cover (110) and the photovoltaic structures (102) in order to seal and protect the solar cells from impact and environmental degradation (¶ 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pfeuffer and include a first encapsulant between the front glass cover and the photovoltaic structures as suggested by Pfeuffer and to seal and protect the solar cells from impact and environmental degradation, as taught above by Hanoka.
However, modified Pfeuffer is silent to the photovoltaic tile module comprising a plurality of photovoltaic tiles mechanically and electrically coupled to each other.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Pfeuffer and use a plurality of photovoltaic tiles of modified Pfeuffer and interconnect the tiles to increase the voltages of the modules and array, as taught above by Sherman. The modification would necessarily result in a plurality of photovoltaic tiles forming a module, wherein the tiles are mechanically and electrically coupled to each other as recited in instant claim 7.
The Examiner notes the limitations wherein the photovoltaic tile is a “roof tile" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in instant claim 7. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, the device of modified Pfeuffer teaches all positively recited limitations and is capable of being placed on a roof, absent a showing to the contrary. Thus the limitation is considered met.
Regarding claim 10, modified Pfeuffer further teaches the plurality of electrically conductive pathways are metallic strips that are attached to the back glass cover or traces deposited on the back glass cover (Pfeuffer ¶ 0084). 

Regarding claim 12, modified Pfeuffer teaches the photovoltaic roof tile module of claim 10, and further teaches the second encapsulant layer defines one or more openings that leave the second portion of the prelaid circuit uninsulated from the plurality of photovoltaic structures (see openings 27 in Fig. 6; ¶ 0084).  
Regarding claim 13, modified Pfeuffer further teaches the second encapsulant layer fills a gap between the first portion of the prelaid circuit and the plurality of photovoltaic structures (Pfeuffer Fig. 6; ¶ 0084). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer in view of Hanoka and Sherman as applied to claim 7 above, and further in view of Heng (US 2015/0270410 A1; hereinafter “Heng”).
Regarding claim 8, modified Pfeuffer teaches the photovoltaic roof tile module of claim 7, the limitations of which are set forth above. However, modified Pfeuffer is silent to a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the plurality of photovoltaic structures forming a serially coupled string.  
Heng teaches photovoltaic modules (abstract; Figs. 5F-J). Heng teaches an interconnect structure between adjacent photovoltaic cells comprises a first edge bus bar and a second edge 
The devices of modified Pfeuffer and Heng are analogous references in the field of photovoltaic modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Pfeuffer and form the bus bars in an edge overlapping relationship, as taught above by Heng, in order to increase the power by up to 18% (paragraph 0058). The modification would necessarily result in the claimed bus bar configuration and serial interconnection as recited in instant claim 8.
Regarding claim 9, modified Pfeuffer teaches the photovoltaic roof tile module of claim 8, and further teaches the second portion includes a central portion of the surface of the back glass cover (see central portion part of the insulating layer/encapsulant 26 in Fig. 6).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer in view of Von Moltke as applied to claim 1 above, and further in view of Heng.
Regarding claim 2, modified Pfeuffer teaches the photovoltaic roof tile module of claim 1, the limitations of which are set forth above. However, modified Pfeuffer is silent to a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent 
Heng teaches photovoltaic modules (abstract; Figs. 5F-J). Heng teaches an interconnect structure between adjacent photovoltaic cells comprises a first edge bus bar and a second edge busbar positioned on opposite surfaces at the same edge, and the first edge bus bar overlapping the second edge busbar for serial interconnection of the cells (paragraphs 0074-0078). Heng teaches this connection configuration allows for up to an 18% gain in power (paragraph 0058).
The devices of modified Pfeuffer and Heng are analogous references in the field of photovoltaic modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Pfeuffer and form the bus bars in an edge overlapping relationship, as taught above by Heng, in order to increase the power by up to 18% (paragraph 0058). The modification would necessarily result in the claimed bus bar configuration and serial interconnection as recited in instant claim 2.
Response to Arguments
Applicant's arguments filed 03 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Pfeuffer teaches the features of the amended claims as set forth above.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 7 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726